Opinion and Judgment
DALTON, Chief Judge.
This case comes before the court upon a petition for a writ of habeas corpus by Gary Lee Roseborough, a state prisoner, pursuant to the provisions of 28 U.S.C. § 2241 and is filed in forma pauperis. The case was ordered transferred to this court from the United States District Court for the Eastern District of Virginia on April 5,1968.
Petitioner is currently being detained pursuant to a judgment of the Hustings Court of the City of Roanoke, Virginia, rendered on November 28, 1966, wherein he was convicted of statutory burglary and sentenced to five years in prison.
Petitioner appealed his conviction to the Supreme Court of Appeals of Virginia and raised the question now before this court. Therefore, petitioner has exhausted his state remedies. Grundler v. State of North Carolina, 283 F.2d 798 (4th Cir. 1960).
Petitioner contends that he is entitled to habeas corpus relief on the ground that there is insufficient evidence to support his conviction. However, this claim is grounds for federal habeas corpus relief under the Fourteenth Amendment only if the conviction is “totally devoid of evidentiary support.” Grundler, supra at 801. We have examined the transcript of the trial and in our opinion the conviction is not so lacking. Therefore, the relief sought must be denied.
At the trial the state introduced testimony of a fingerprint specialist. He testified that on the morning of the break-in he went to the scene of the crime and lifted numerous sets of fresh latent fingerprints from storage bins near the window where the thief entered the restaurant which was robbed. He stated that he rolled a set of petitioner’s prints for analysis and then sent the latent and rolled prints to the FBI for comparison. The FBI expert who examined the prints testified that the prints lifted from the scene of the crime were those of the petitioner. Furthermore, the state showed circumstantially that on the day after the crime was committed petitioner who was a porter and a female friend left Roanoke and went on a five day spending trip to New York City. Viewing this and the other evidence we can hardly say that the conviction was totally devoid of evidentiary support.
Therefore, it is adjudged and ordered that the petition for a writ of habeas corpus be dismissed and the writ denied.
The clerk is directed to send certified copies of this opinion and judgment to the petitioner and to the respondent.